PER CURIAM.
James M. Tuthill (former husband) appeals a final order of dissolution awarding alimony to Barbara Anne Tuthill (former wife). Based on the unique facts and circumstances of this case, we affirm the lump sum alimony award of $129,000, which is payable when multiple real properties are sold, but reverse the award of bridge-the-gap alimony to the former wife, because of the former wife’s superior net worth after equitable distribution and the present inability of the former husband to pay. We remand this cause to the trial court with directions to reserve jurisdiction to award alimony in the future should *755the former husband establish an actual or imputed income. See Schwartz v. Schwartz, 450 So.2d 277 (Fla. 3d DCA 1984) (reversing permanent periodic alimony to wife whose income virtually equaled that of husband and whose earning capacity and net worth exceeded those of husband); see also Misiak v. Misiak, 898 So.2d 1159 (Fla. 5th DCA 2005) (affirming denial of substantial alimony by trial judge where former husband did not have current ability to pay and former wife’s needs were currently met through her share of the equitable distribution).

Affirmed in part, Reversed in part.

SHAHOOD, GROSS and TAYLOR, JJ., concur.